United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 09-1227
                                     ___________

United States of America,               *
                                        *
             Plaintiff – Appellee,      *
                                        * Appeal from the United States
       v.                               * District Court for the
                                        * Southern District of Iowa.
Julie Beasley, also known as Julie A.   *
Beasley,                                * [UNPUBLISHED]
                                        *
             Defendant – Appellant.     *
                                   ___________

                               Submitted: November 20, 2009
                                  Filed: December 4, 2009
                                   ___________

Before MURPHY, SMITH, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       A jury found Julie Beasley guilty of conspiracy to commit mail fraud, mail
fraud, engaging in a transaction in criminally derived property, and conspiracy to
commit money laundering. The district court1 sentenced her to 96 months. Beasley
appeals her conviction and sentence, arguing that the evidence presented at trial was
insufficient to support the jury's verdict and that the district court erred by denying her



      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
motion for a downward variance and granting the government's motion for an upward
variance.

       Beasley does not dispute that a mail fraud and money laundering scheme
occurred at the Quad City Times, but she contends that there was insufficient evidence
that she had knowledge of the crimes and of any agreement to commit the crimes. We
review the sufficiency of the evidence de novo, viewing the evidence and inferences
therefrom in the light most favorable to the government. United States v. Santana,
524 F.3d 851, 853 (8th Cir. 2008). We will reverse a conviction "only if we conclude
that no reasonable jury could have found the accused guilty beyond a reasonable
doubt." Id.

       The jury heard evidence that Beasley rented and paid for the post office boxes
used to receive the mail fraud proceeds, she opened the bank accounts for the two
shell companies at two separate banks, she retrieved and endorsed the checks from the
post office boxes, and she obtained and paid for advertising for the shell companies
using a fictitious address. The government also presented testimony that Beasley told
multiple loan officers that she owned and operated the shell companies. The evidence
was sufficient for a reasonable jury to have found that Beasley had knowledge of a
conspiracy to commit mail fraud and money laundering, that she acted in furtherance
of the conspiracy, and that she engaged in mail fraud and a transaction in criminally
derived property.

       Beasley also challenges the reasonableness of her sentence, arguing that the
district court abused its discretion by denying her request for a downward variance
and granting the government's request for an upward variance. We review a district
court's sentence, "whether inside or outside the guidelines range, for reasonableness
under an abuse of discretion standard." United States v. Ruvalcava-Perez, 561 F.3d
883, 886 (8th Cir. 2009). A district court does not automatically abuse its discretion
by varying upward from the advisory guidelines range. When a district court varies

                                         -2-
upward, we "may consider the extent of the deviation, but must give due deference to
the district court's decision that the § 3553(a) factors, on a whole, justify the extent of
the variance." Gall v. United States, 552 U.S. 38 (2007).

       Beasley argues that the district court abused its discretion by not giving
sufficient weight to the mitigating factors she presented: her lack of criminal history,
her degree in nursing, the large amount of restitution she now owes, and the fact that
she has a young daughter at home. The record reflects that the district court properly
considered Beasley's request, but declined to vary downward based upon the
seriousness of her crimes and her conduct since the indictment.

       Finally, Beasley challenges the district court's upward variance of nine months
from the guideline range. She does not assert that the district court failed to take the
§ 3553(a) factors into account, but that the upward variance was redundant because
the district court had already imposed a two level enhancement for obstruction of
justice. At sentencing, the court focused on the seriousness of her crimes, noting that
they were "long-standing", "sophisticated", "preyed on the trust" of Beasley's
employer, and were motivated by greed. The district court also found that Beasley's
obstructionist efforts had exceeded her perjury at trial, which was the basis of her
enhancement. While her case was pending, Beasley hoarded forfeitable assets,
stripped her residence of fixtures, wrote a letter to the court in which she lied to the
judge, and fraudulently used another's credit card without permission. We conclude
that the district court did not err by imposing the enhancement and did not abuse its
discretion in varying upward under all the circumstances.

       Accordingly, the judgment of the district court is affirmed.
                            ______________________________




                                           -3-